 In the Matter of B. F.HIRSCH,INC.andAMALGAMATEDLOCAL 259,UNITED AUTOMOBILE,AIRCRAFT&AGRICULTURAL IMPLEMENT WORK-ERS OF AMERICA, CIOCase No. R-5637 (9-R-39616).-Decided July 4, 1944Mr. MartinRose,for the Board.Mr. SimonGross,of NewYork City, for the Company.Mr. Alexander E. Racolin,of New York City, for the Amalgamated.Mr. N. H. Janes,of New York City, for theInternational.Mr. Henry L. Sperling,of New York City, for theAssociation.Mr. William C.Baisinger,Jr.,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon an amended petition duly filed by Amalgamated Local 259,.United Automobile, Aircraft & Agricultural Implement Workers ofAmerica, CIO, herein called the Amalgamated, alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of B. F. Hirsch, Inc.,' New York City, herein called the,Company, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Robert N. Denham, TrialExaminer.Said hearing was held at New York City on July 7,1943.The Company, the Amalgamated, and International JewelryWorkers Union, A. F. of L.; herein called the International, appeared'On April 19, 1943, the Amalgamated filed a petition alleging that a question affectingcommerce had arisen concerning the representation of employees of B. F Hirsch, Inc. OnMay 7, 1943, during a conference at the Regional Office of the Board, the Amalgamatedwas advised by a representative of B. F. Hirsch, Inc., that the employees involved in thisproceeding were the employees of Milton Rosenberg, Arthur Rosenberg, Benjamin Levinson,and Florence Low, doing business as a partnership under the trade name and style of Mel-rose Manufacturing CoThereupon, the Amalgamated filed its amended petition on June 1,1943, setting forth the name of the employer as Melrose Manufacturing Co.The recordindicates, however, that the formation of such a partnership, though contemplated, wasnever consummated, and that the employer has at all times been B. F Hirsch, Inc. At thehearing, counsel for B F Hirsch, Inc., filed a motion to substitute as the employer thename B F. Hirsch, Inc., for the name Melrose Manufacturing Co. The Trial Examinerreserved ruling for the Board.The motion is hereby granted.57 N. L. R B., No. 10.,590 '60DECISIONS OF NATIONAL LABOR RELATIONS BOARD'All parties were afforded full opportunity to beand participated. 2heard, to examine and cross-examine witnesses, and to introduce evi-dence bearing ul1on-the issues, and to file briefs with the Board.Upon the basis of the evidence adduced at said hearing, the Boardfound that an alleged collective bargaining contract between theAssociation' and the International and the International's Local No. 1,a copy of which was introduced into evidence -NNwithout objection,constituted a bar to, a determination of representatives with respectto the Company's employees whom the Amalgamated sought to rep-z'esent; pursuant to these findings of fact, the Board, on 4iigust 13,1943, issued a Decision and Order in this proceeding dismissing theAmalgamated's petition.3On or about March 21, 1944, the Amal-gamated moved to reopen the' record for the purpose of submitting,certain newly discovered evidence pertinent to the issues.Upon theallegations made by the Anialgainated in support of its motion and'the-answering ,affidavit filed by the International in opposition to thegranting of said motion, the Board, on April 11, 1944, issued an orderdirecting that the record be reopened and a hearing be held on theissues raised by the motion of the Amalgamated.Pursuant to theaforesaidorder, a further hearing upon due notice was held at Nework City on May 18, 1944, before Robert N. Denham, Trial Exam-YThe Company,, the Amalgamated, and the Internationalappeared and participated.4All' parties were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, to intro-duce evidence bearing upon the issues in the reopened hearing, andto file briefs with the Board.The Trial Examiner's rulings niacle ' atthe hearings are free from prejudicial error and are hereby affirmed.After reconsidering the case in the light of the evidence adduced atboth hearings, the Board hereby orders the aforesaid Decision andOrder vacated, and upon the entire record in the case, makes thefollowing :-FINDINGS OF FACT'I.1HE BUSINESS OF TIIE COMPANYB. F. Hirsch, Inc. is a New York corporation having its principalengaged in the manufacture of jewelry.During November 1942, theCompany leased space at 175 Varick Street, New York City, where it isengaged in the manufacture, sale, and distribution of, parts for air-2 Jewwehy Crafts Association, herein called the Association, an association of jewelrymanufactureis doing businesswithin the New York Cityarea,of which the Company is amember, appeared at the hearing and was afforded full opportunity to be heard ; however,it did not participate in the hearing3Matter of B F Hirsch, Inc.,51 N L R. B 12694 The Association appeared but did not participate in the reopened hearing0 B. F. HIRSCH, INC.61-planes.The Varick Street plant is the only plant involved in this,proceeding.From about November 1942 to July 1943, the Companypurchasedmaterials, - consisting principally of copper metals andalloys, valued in-excess of $10,000, of which approximately 75 percentwas shipped to the Vanck Street plant from points outside the Stateof New York. During the ,same period, the Company manufacturedfinished products, valued in excess of $10,000, of which approximately75 percent was shipped from that plant to points outside the Stateof New York.The Company admits, and we find, that it is engaged in commerce atthe Varick Street plant, within the meaning of the National LaborRelations Act.H. THE ORGANIZATIONS INVOLVEDAmalgamated Local 259, United Automobile, Aircraft & Agricul-tural Implement Workers of America, is t labor organization affiliatedwith, the, Congress of Industrial Organizations, admitting to member-ship employees of the Company.International JewelryWorkers Union is a labor organization af-filiated with the Aniericail Federation of Labor, admitting to member-ship employees of the Company.111.THE QUESTION CONCERNING REPRESENTATIONThe Amalgamated has requested the Company to bargain with it asthe exclusive. representative of certain employees in the Company'sVarick Street plant, the only plant,at which the Company is engagedin war work. The Company has refused on the ground that thepresent contract between the International and the Association, ofwhich the Company is a member, constitutes a bar at this time to adetermination of representatives.The Association was organized in,1933, and admits to membershippersons, firms, or corporations engaged in the jewelry manufacturingbusiness within the limits of the New York City metropolitan district.From 1933 to the present date, collective bargaining on an Association-wide basis has taken, place between the Association and the Interna-tional.'In 1933 the Association, on behalf of its members, and theInternational and its Local 1, executed the first collective bargainingcontract.Six successive agreements have been executed.The partiesto the contracts have always been the Association on the one hand,and the International and its Local 1 on the other.5The last contract,which is still operative, is dated February 19, 1943, and, by its terms,is to remain in effect until February 1, 1945, and from year to year-thereafter in the absence of written notice'by either party to the other-As a member of the Association the Company has ratified all agreements. 62DECISIONS OF NATIONAL LABOR RELATIONS BOARDof intention to terminate or amend given at least 30 days prior toFebruary 1, 1945, or any subsequent anniversary date-.11At the time the current contract was negotiated,some of the inem-bers of the Association, including the Company, had converted all ora part of their manufacturing operations from the production ofjewelry to ^var production 7 and, 'as a result, provisions concerning"war workers" as distinguished from "jewelry workers" were embodiedin the contract, under Section 31 thereof.The contract contains aunion-shop provision which, however, is applicable only to employeesengaged in the manufacture of jewelry. , Paragraph (g) of Section 31states,Itis distinctly understood that 'members of the Associationmay, without restrictions, hire and retain in their employ workersengaged exclusively for war work, whether such workers have Unionaffiliations or not."This section also provides that "All the workerswho are at present members of the International Jewelry WorkersUnion, Local No. 1, who should be transferred to perform war work,shall remain members in good standing of the International JewelryWorkers Union, Local No. 1." sThe record discloses that Local 1 was in the process of negotiatinga contract with Associate Jewelers, Inc., at the same time itwas nego-tiating its present agreement with the Association.As noted in foot-note6, supra,these two contracts, as finally executed, were- identicalexcept for the omission from the agreement with the Association ofparagraph J of Section 31 of the contract with the Associate Jewelers,Inc. - According to the credible testimony of Andrew Leredu, presi-dent of Local 1, a participant in the negotiations leading up to theexecutionof the contract with the Association, Local 1 urged theinclusion of a similarprovision in this contract, but the Associationrefused, taking the position that in the performance of war work themember companiesmight have to employ persons who were membersOThe parties stipulated that the document intr-duced into evidence at the originalhearing was not a true and correct copy of the last contract between the Association andthe International,but that the above-described contract is the only bargaining contractpertinent to the issues in this proceeding It appears that the printed document introducedinto evidence at the original hearing is a consolidation of two separate agreements exe-cuted jointly by Local 1 and the International as one party,one with Associate Jewelers,Inc., an association of the smaller downtownNew York Cityjewelry manufacturing firms,and the other with the Association.The Company is a member of the Association only. It -also appeals that Local 1rprinted a consolidation of the two agieenients in booklet formfor the use of its members.The provisions of the two agreements are identical except thatparagraphJ under Section 31, which Section is entitled"war workers,"in the contractwith Associate Jewelers,Inc. reading,"The Union shall be and is hereby recognized as thesole and exclusi%e bargaining agent for all employees of the employer firm except of non-producing employees,"does not appear in the contiactwith theAssociation° In the case of the Company, as noted above,the Varick Street plant is utilized for allits war work.8 Fiom the record,it appears th4t of the 350 employees at the Varick Street plant, ap-proximately 20 weie transferred from the Company's 45th Street plant.Section 31 of thecontract expressly provides that such employees shall not be deprived of-their employmentstatus and shall be reinstated to their former positions at the end of the "emergency" orwhen there"should be a lack of war work for them to do " B.F.HIRSCH, INC.-63of or affiliated with unions other than Local 1 or the Internationaland such persons might not choose to be represented by the contractingunion.As Leredu further testified, this resulted in the agreementbeing drafted and executed without the provision giving the contract-ing union exclusive representation of the war workers employed bythe members of the Association.It appears that when the Association refused to incorporate theover-all exclusive representation provision in the contract,Local .1abandoned its attempt to obtain such exclusive representation overwar workers employed by the members of the Association and, de-termined to proceed by the usual organizational methods.Local 1thereafter obtained signed authorization cards for approximately 50percent of the employees then engaged in the Varick Street plant andnegotiated with the Company for the establishment of a wage scaleat this plant.While these negotiation's were progressing, employmentin the,plant increased considerably and, by the time a tentative agree-ment had been reached with the Company, employment at the planthad almost doubled.Local 1 thereafter submitted a tentative wagescale agreement to the employees at the Varick Street plant, but this,agreement was rejected by then.Further negotiations between Local1 and the Company continued until the latter part of March 1943, atwhich time a final proposed scale of wages was submitted by Local 1to the Varick Street plant employees.At this meeting not only wasthe wage scale proposed by Local 1 rejected,but the employees alsovoted to repudiate all representation by Local 1 and to seek collectivebargaining representation by some other union which representedcrafts more nearly identified with their work.Following this action,Local 1 wrote the Company on March 29, 1943, advising that it hadno further interest in the Varick Street plant and claimed no bargain-ing rights with reference to that plant's employees other than thosewho by virtue of the contractual obligations set forth in the contractof February 19, 1943, were required to continue their membership inLocal 1.This action was taken by Local 1 without conferring withand without approval of the International, and thereafter Local 1,although it continued to represent the employees of the Company's.45th Street plant, never discussed with the Company the affairs ofthe employees at the Varick Street plant.The International contends that,the contract of February 19, 1943,is a bar to'a determination of representatives since its initial 2-yearterm has not expired.The Amalgamated argues, however, that inas-much as Local 1 has waived jurisdiction over employees in the VarickStreet plant,the contractdoesnot constitute a bar:The Interna-tional, in answer to the Amalgamated's argument,contends that Local1 is prohibited from waiving jurisdiction over those employees by the '64 'DECISIONS OF NATIONAL LABOR RELATIONS BOARDInternational's constitution which provides that "No local union shallsign a contract or working agreement covering wages, hours, or gen-eral working conditions unless such agreement is in accordance withthis International's laws as determined by a General Officer who shallbe a party and signer of the agreement or contract**."There-fore, as stated in the Decision and Order issued herein on August 13,1943, we conclude that there'are internal differences between Local 1and the International which cannot abrogate, whatever /rights the In-ternational, as a party to the contract, may have.In view of all the foregoing facts, however, particularly the ,refusalof the Association to incorporate in the 1943 contract a provision forrecognition of the International and Local 1 as the exclusive repre-sentative of all war workers, and the fact that the contract expresslyexcludes war workers from the union-shop provision, we are of theopinion that, as applicable to the employees of the Varlck Street plantwherein the Company's war work is performed, the contract, whichprovides that members of Local 1 who are transferred to war Nvorkshall remain members in good standing, is in the nature of an agree-ment according recognition to a labor organization as the representa-tive of its members only.This type of bargaining agreement- weinvariably find to be no bar to a determination of -representatives.'Accordingly, we find that the contract of February 19, 1943, does notpreclude an immediate determination of representatives with respectto the employees in the Company's Varick Street plant.A statement of the Board's, Regional Director, introduced into evi-dence at the original hearing, indicates that the Amalgamated repre-sents a substantial number of employees within the unit hereinafterfound to be appropriate.10We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.-Iv.THE APPROPRIATE UNITThe parties agree that the appropriateunitshould include produc-tion employees,machinists,tool workers,mold makers,casters, sandblasters, finishers,pattern makers, 'matron,and assistant foremen or'Hatter of The I77ectrie Auto-Late Company.40 N L It B 1345),Jfattet of BirminghamTank Company, Disivion of the Ingalls Iron WorksCompany'.Inc,25 N I. R B 1306'°The Regional Director ieported that the Amalgamatedsubmitted 112 authorizationcards bearing the apparentlygenuine original signatures of personsMhosenames-appear onthe Company's pay toll of April 28, 1943, which contains the names of 130 employees inthe unit which the Amalgamated alleges to be appropriateAt the time of the second heating the Company employed approximately 350.persnis atitsVarick Street, plantThe original evidence of representation submitted by the Amal-gamated, however,remainssubstantial even in the face of the expansion of the unitThe Internationalrelies on itscontract with the Association to substantiateits claimof representation- B.F.HIRSCH, INC!65leachnen employed at the Company's Varick Street plant, but excludeoffice employees, chemists, engineers, inspectors, foremen, and man-agerial and executive employees.The lnarties are in dispute with respect to the inclusion or exclusionof a certain maiintenance employee, porter-Inessengers, and shipping,receiving, and stockroom employees.MaintenanceemployeesAt the time of the original hearing the Company employed onemaintenance employee at its Varick Street plant whose duty it was toservice equipment throughout the plant.The Amalgamated and theInternational desire his inclusion, whereas the Company contends that'he should be excluded.Since this employee appears to perform gen-eral maintenance duties in the plant, we perceive no reason for exclud-ing him from the appropriate unit. The record does not revealwhether the Company has employed any additional n1aintenaiice em-ployees since the original hearing; however, if it has and their dutiesare similar in nature to those of the above-described employee, they,together with the aforesaid maintenance employee, shall be includedin the appropriate unit.Porter-messengersThese employees are hourly paid workers earning from 65 to 75.cents an hour.Their duties consist of keeping the plant clean, run-ning errands, and -picking up and delivering ,materials and mail.'They do not engage in production work. The Amalgamated seekstheir inclusion.The Company and the International would excludethem.Since they have some connection with the operational func-tions of the plant, it would appear that their interests in matters .ofcollective bargaining are closely aligned with those of the productionemployees.We shall, therefore, include the porter-Inessengers in theappropriate unit.Shipping, receiving, and stockroom employeesThe persons occupying these positions are hourly paid employeesworking in the plant's stockroom which is housed in a separate roomin the plant.They receive all merchandise coming into the plant,store it, maintain records, prepare shipping memoranda which theycheck against invoices, check all shipments, and prepare metalsand materials for use by other departments.They have access toblueprints, price data, and all information concerning orders.TheAmalgamated desires their inclusion.The Company desires theirG0I248-45-N of 57--G0 i66DECISIONS OF NATIONAL LABOR RELATIONS BOARDexclusion because of the alleged confidential nature of their work.The,International agrees with the Company. Since the functions of theseemployees are primarily connected with production operations-andtaming to the Company's labor relations, we shall include the shipping,receiving, and stockroom employees in the appropriate unit.h1We find that all production employees employed at the Varick Streetplant of the,Company, including machinists, tool'workers,,mold mak-ers, casters, sand blasters, finishers, pattern makers, matron, mainte-nance employees engaged in general maintenance work in the plant,porter messengers, shipping, receiving, and stockroom employees. andassistant foremen or leadmen'12 but excluding office employees, chem-ists,engineers, inspectors, foremen, managerial and executive em-ployees, and all other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means'of an election by secret ballot amongthe employees in the appropriate unit who were employed, duringthe pay-roll period immediately preceding the date of the Directionof Election herein, subject to the limitations and additions set forthin the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and'pursuant to Article III, Section 9, of National Labor'Relations Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain repre-sentatives for the purposes of collective bargaining with B. F. Hirsch,Inc.,New York City, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the Re-gional Director for the Second Region, acting in this matter as agentfor the ,National Labor Relations Board, and subject to Article III,Sections 10 and 11, of said, Rules and Regulations, among the-em-ployees in the unit found appropriate in Section IV, above, who11Matter of Creamery Package ManufacturingCompany,34N. L. R. B. 108.13 It is,clear from the record that assistantforemen or, leadmen arenot supervisory em-ployees within the meaning of our customary definition.a B.F.HIRSCH, INC.67were employed during the pay-roll period immediately precedingthe date of this Direction, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls, butexcluding any who have since quit or been discharged for-cause andhave not been rehired or reinstated prior to the date of the election,to determine whether they desire to be represented by AmalgamatedLocal 259, United Automobile, Aircraft & Agricultural ImplementWorkers of America, CIO, or by International Jewelry WorkersUnioii, A. F. of L., for the purposes of collective bargaining, or byneither.1